Citation Nr: 1037633	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypogeusia. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to January 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.


FINDING OF FACT

The veteran's service-connected complete anosmia aggravates his 
Hypogeusia. 


CONCLUSION OF LAW

Hypogeusia is aggravated by service-connected complete anosmia.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
hypogeusia as secondary to service-connected anosmia is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations.
 
Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b) (2009).

Post-service evidence, including a February 2009 VA examination, 
shows that the Veteran has current diagnoses of anosmia and 
hypogeusia.  Service connection for complete anosmia was granted 
in an April 2009 rating decision.  The February 2009 VA examiner 
only offered an opinion with respect to whether the Veteran's 
hypogeusia was directly related to the head injury sustained in 
service, which had caused the anosmia.  The examiner found that 
hypogeusia is due to multiple effects upon cranial nerves and 
that the in-service head injury would not have had such effects.  

However, the Veteran also raised a claim of entitlement to 
service connection for hypogeusia as secondary to service-
connected anosmia.  Accordingly, the Board requested an opinion 
from a specialist at the Veterans Health Administration (VHA).  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2009).  
The specialist reviewed the claims file and agreed with the VA 
examiners opinion that the head injury would not have caused the 
hypogeusia.  However, he also noted that a large part of what is 
considered taste comes from the sense of smell.  Therefore, he 
opined that it is more likely that not that the Veteran's 
service-connected anosmia aggravates his taste dysfunction.  

The VHA opinion is the only competent opinion of record with 
respect to secondary service connection.  Thus, as the competent 
evidence establishes a primary service-connected disability of 
anosmia, a current diagnosis of hypogeusia, and a relationship 
between the two disabilities, service connection for hypogeusia 
is granted as secondary to service-connected anosmia. 


ORDER

Service connection for hypogeusia is granted based upon 
aggravation.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


